Mr. Justice Whitford
delivered the opinion of the court.
*426The defendant in error brought suit against the plaintiff in error on a promissory note. On the trial defendants admitted their liability on the note, but assumed the burden of proving a counter-claim charging the plaintiff with a breach of contract as manager of the defendants’ mercan-. tile house, contending that he had agreed to take charge of, and conduct the store for them at a profit, and that his management had resulted in a loss to the company. At the conclusion of the defendants’ case on their cross-complaint, plaintiff declined to offer any evidence, and moved for a directed verdict. The court denied the motion and submitted the case to the jury. The jury returned a verdict against the defendants. Defendants are here on error and pray for a supersedeas.
There were no objections or exceptions to the pleadings or the evidence,, nor were any requests made for instructions, or objections or exceptions to the charge to the jury as given by the court. The sole question is the sufficiency of the evidence.
The credibility of the witnesses and the weight to be given to the testimony was for the jury. The court below saw the witnesses and heard them testify, and manifestly approved the finding of the jury, as it denied the motion for a new trial. We discover no reason for disturbing the verdict.
Supersedeas denied, judgment affirmed.
Mr. Chief Justice Teller and Mr. Justice • Denison concur.